clearly erroneous but review the court's application of the law to those

                      facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166

                      (2005).

                                  The record reveals that Jimenez and several coconspirators

                      entered two convenience stores brandishing firearms, forced the customers

                      into the back, ordered them to lie down, and restrained them using "zip-

                      ties." The group robbed the stores and shot at an employee as they fled.

                      Based upon these acts, Jimenez was charged with one count of conspiracy

                      to commit robbery, two counts of burglary while in possession of a firearm,

                      three counts of robbery with the use of a deadly weapon, one count of first-

                      degree kidnapping, eleven counts of first-degree kidnapping with the use

                      of a deadly weapon, and one count of attempted murder with the use of a

                      deadly weapon. In exchange for the State's agreement to dismiss a

                      majority of the counts and deadly weapon enhancements, Jimenez agreed

                      to plead guilty to one count of conspiracy to commit robbery, two counts of

                      robbery with the use of a deadly weapon, two counts of first-degree

                      kidnapping, and one count of attempted murder. The parties stipulated

                      that only two of the counts would run consecutively; moreover, Jimenez

                      retained the right to argue for an eight-year minimum term and the State

                      retained the right to argue for a twenty-five-year maximum term.

                                  The district court conducted an evidentiary hearing, wherein

                      Jimenez testified that counsel discussed the case with him and informed

                      him of possible defenses to the kidnapping charges, but advised him to
SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    .(Jatr
                      plead guilty to reduce his exposure at sentencing. After considering the

                      record and the testimony presented at the evidentiary hearing, the district

                      court concluded that counsel was not ineffective. We agree. Jimenez fails

                      to demonstrate that there were insufficient facts to support the

                      kidnapping charges, and even assuming otherwise, he fails to demonstrate

                      that it was unreasonable •for counsel to advise him to plead guilty

                      pursuant to the agreement rather than proceed to trial against the

                      original charges.   See Hill, 474 U.S. at 58-59. We conclude that the

                      district court did not err by denying this claim.

                                  Second, Jimenez contends that counsel was ineffective for

                      failing to determine whether any witnesses were available to testify

                      against him, which rendered his plea invalid. The district court denied

                      Jimenez's ineffective-assistance claim on the ground that Jimenez failed to

                      specify what information an investigation would have revealed, see Molina

                      v. State, 120 Nev. 185, 192, 87 P.3d 533, 538 (2004); Jimenez also failed to

                      demonstrate prejudice because testimony was presented at the evidentiary

                      hearing that there was surveillance footage of the incidents and Jimenez

                      confessed. In addition, whether the witnesses were available to testify has

                      no bearing on the validity of the plea. See Rubio v. State, 124 Nev. 1032,

                      1038, 194 P.3d 1224, 1228 (2008) ("A guilty plea is knowing and voluntary

                      if the defendant has a full understanding of both the nature of the charges

                      and the direct consequences arising from a plea of guilty." (internal


SUPREME COURT
        OF
     NEVADA
                                                             3
(0) 1947A    4213o.
                quotation marks and emphasis omitted)). We conclude that the district

                court did not err by denying these claims.

                               Having considered Jimenez's contentions and concluded that

                they lack merit, we

                               ORDER the judgment of the district court AFFIRMED.'




                                          Pickering


                                             J.                                      J.
                Parraguirr e                                 Saitta



                cc: Hon. Douglas Smith, District Judge
                     Mueller Hinds & Associates
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      'A footnote in Jimenez's fast track statement contains text which is
                not the same size and font as the body of the brief. See NRAP 3C(h)(1)
                (requiring fast track filings to comply with the formatting requirements of
                NRAP 32(a)(4)-(6)); NRAP 32(a)(5). We caution counsel that future failure
                to comply with the Nevada Rules of Appellate Procedure may result in the
                imposition of sanctions. See NRAP 3C(n).



SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A